Citation Nr: 0505666	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  01-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
respiratory disorder, to include bronchial asthma.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disorder, to include a duodenal ulcer.

3.  Whether the veteran is required to present new and 
material evidence in order to receive a review on the merits 
of his claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 23, 1942, to 
November 24, 1943.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.

The Board previously denied this appeal in February 2003.  
The veteran then appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court), which vacated 
the decision and remanded the appeal for additional 
development in a November 2003 Order, pursuant to a November 
2003 Joint Motion for Remand filed by the parties (the 
Secretary of VA and the veteran).

Thereafter, in July 2004, the Board remanded this appeal to 
the RO for completion of the development identified by the 
Court.  The Board finds that the RO has satisfactorily 
addressed the matters raised in this remand, such that the 
Board may now proceed with a new appellate decision in this 
case.

The Board observes that after the Court's November 2003 
remand of this appeal, the veteran's attorney raised 
additional points of contention in conjunction with these 
claims.  In its July 2004 remand, the Board highlighted these 
points for consideration by the RO.  Now that this matter has 
been returned for appellate action, the Board has accordingly 
also reviewed and considered these contentions, which most 
directly affect the appeal concerning service connection for 
a psychiatric disorder.  As will be explained in further 
detail in the decision below, the Board finds that the proper 
issue for review with regard to the veteran's psychiatric 
claim is whether new and material evidence is even required 
to revisit it at this time.  The Board has therefore 
recharacterized the matter on appeal as listed on the front 
page of this decision. 


The Board additionally notes that with respect to these 
claims, the veteran originally requested a hearing before the 
Board in January 2001.  In September 2002, however, his 
representative submitted a statement purporting to withdraw 
this request, with a notation that he had conferred with the 
veteran on the matter.  The Board therefore finds that the 
veteran's request for a Board hearing was properly withdrawn.  
See 38 C.F.R. § 20.702(e) (2004).

Finally, the issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his request to reopen his claims for service 
connection for respiratory and gastrointestinal disorders, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all other evidence 
necessary for an equitable disposition of these claims.

2.  An unappealed January 1992 rating decision declined to 
reopen claims for service connection for respiratory and 
gastrointestinal disorders.

3.  Evidence associated with the claims folder since the 
January 1992 rating decision is either cumulative or 
redundant of evidence previously of record, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
respiratory and gastrointestinal disorders.

4.  At the time of preparation of an August 1944 rating 
decision that denied entitlement to service connection for 
disorders including mental deficiency with psychoneurotic 
manifestations, the veteran had not filed a claim for service 
connection for a psychiatric disorder.

5.  In an August 1944 notice issued to the veteran, the RO 
advised him that his claims for service connection for 
respiratory and gastrointestinal disorders were denied; the 
RO did not notify him that it had also denied service 
connection for mental deficiency with psychoneurotic 
manifestations.  

6.  The record reflects that the veteran first filed a claim 
for service connection for a psychiatric disorder in an 
application received at the RO in October 1975.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision that declined to reopen 
claims for service connection for respiratory and 
gastrointestinal disorders is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) 
[38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004)].

2.  Evidence associated with the claims folder since the 
January 1992 rating decision is new, but not material, and so 
the requirements to reopen the claims for service connection 
for respiratory and gastrointestinal disorders have not been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

3.  There has been no final decision from the RO as to the 
claim for entitlement to service connection for a psychiatric 
disorder, and so the veteran is entitled to receive a merits 
review of his claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004); see Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996); see also Veterans Regulation No. 
2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008 (effective from January 25, 1936, through 
December 31, 1957).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Request to Reopen the Claims for Service Connection for 
Respiratory and Gastrointestinal Disorders 

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations are 
applicable to these claims.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim," under 38 C.F.R. § 3.159(b).  The Court also 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date and that, 
where notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini II at 120-123.

In April 2000, prior to enactment of the VCAA, the veteran 
filed his request to reopen his claims for entitlement to 
service connection for respiratory and gastrointestinal 
disorders.  

In an August 2000 rating decision, the RO declined to reopen 
the claims.  This decision listed all evidence considered for 
the claims, including evidence already contained in the 
claims file, as well as treatment records dated from 1993 to 
2000 and the veteran's new application for compensation.  In 
this decision, as well as in other adjudicatory documentation 
issued later, the RO explained the legal reasons for its 
denial of the claims.  The RO stated that because VA had 
previously denied these claims, there needed to be new and 
material evidence of record in order to reopen and revisit 
them.  The RO advised the veteran that the newly received 
evidence of record was insufficient to reopen the claims 
because it was essentially duplicative of prior evidence of 
record that already confirmed the existence of certain 
disabilities in service, as well as the presence of current 
disabilities.  The RO told the veteran that in order to 
reopen his claims, this evidence needed to suggest his 
disabilities either manifested to a compensable degree within 
one year after the veteran's discharge from active service, 
or that they were incurred in or aggravated by active 
service. 

Then, first in May 2001, and later in August 2004, the RO 
sent the veteran VCAA letters with respect to his claims.  In 
these letters, the RO advised the veteran of the duties and 
obligations of VA in developing his claim, as well as of the 
veteran's rights and obligations with respect to the same.  
The RO also again told the veteran that because his claims 
were previously denied by VA, he needed to submit or identify 
new and material evidence sufficient to reopen them.  The RO 
stated that in order for evidence to be considered new, it 
needed to be evidence submitted to VA for the first time.  
The RO advised the veteran that photocopies or other 
duplication of evidence previously considered is not new 
evidence, and neither is a doctor's statement that merely 
confirms a diagnosis of a condition previously reported by 
another doctor.  The RO then explained that in order for 
evidence to be considered material, it must relate 
specifically to the issue raised.  The RO stated that 
evidence is not material if it relates to the current status 
of a condition for which service connection was denied years 
ago, but should instead relate to the status of the condition 
during service or within a reasonable period of time 
following discharge.

These VCAA letters also reminded the veteran that in order to 
establish entitlement to service connection, the evidence 
must show: (1) an injury in service or a disease that began 
in or was made worse during service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and, (3) a relationship between the current 
disability and the injury or disease in service.  As to 
element (1), the RO further informed the veteran that some 
disorders, even though not explicitly shown in service, may 
be determined to have been incurred in service, namely 
certain presumptive conditions.  In conjunction with each 
element, the RO provided additional information concerning 
the type of evidence that was required to support the 
element, what steps it would take to obtain this evidence, 
and what evidence the veteran should provide in support of 
his claims.  

In the VCAA letters, the RO also advised the veteran that VA 
must make reasonable efforts to help him get evidence 
necessary to support his claims, and that the RO would help 
him get such documents as medical records, employment records 
or records from other Federal agencies.  The RO further 
advised that the veteran must provide enough information 
about these records so that it would be able to request them 
from the person or agency who has the records.  The RO 
notified the veteran that it was still his responsibility, 
however, to support his claims with appropriate evidence.  
The RO indicated that it would assist the veteran by 
providing a medical examination or getting a medical opinion, 
if it decided that such information was necessary to make a 
decision on his claims.  

To further aid with his claims, the VCAA letters informed the 
veteran that he should tell the RO about any additional 
information or evidence that he wanted the RO to obtain, and 
asked the veteran to send in any evidence in his possession 
that the RO needed for his claims.  The RO told him that it 
had already gathered certain evidence in support of his 
claim, namely his service medical records, VA medical 
records, and statements from two of his physicians.  The RO 
advised the veteran that it needed certain information or 
evidence from him, namely information for any other person or 
agency holding potentially relevant records.  The RO also 
requested that if there was any other evidence or information 
that the veteran thought would support his claims, then he 
should advise the RO.  The RO advised the veteran that he 
could obtain these records and provide them to VA for review, 
and noted that he could further assist with his claim by 
timely sending to the RO any records in his possession that 
were pertinent to his claims.  

Then, in a September 2001 statement of the case (SOC), as 
well as in supplemental statements of the case (SSOCs) dated 
in December 2001 and October 2004, the RO further informed 
the veteran of the information and evidence still needed to 
reopen his claims.  See 38 U.S.C.A. §§ 5102, 5103.  The RO 
again informed the veteran of the reasons for which his claim 
was not yet reopened, all of the evidence it considered in 
denying the claims, and the type of evidence the veteran 
still needed to submit in order to reopen his claims.  The RO 
also provided the actual text of several VA regulations 
pertinent to the claims.  See 38 C.F.R. Part 3 (2004); 
38 C.F.R. § 3.156(a) (2001).  

Further, although the Board's February 2003 denial in this 
matter was later vacated by the Court in November 2003, this 
determination also provided additional notice to the veteran 
of VA's perceived deficiencies with his claims, and the 
reasons for which the evidence he had submitted to date was 
insufficient to reopen them.  The Board's July 2004 remand of 
these appeals to the RO similarly provided pertinent 
information to the veteran.
  
The above shows that, throughout this appeal, the veteran was 
notified as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new medical examination if needed, and that 
he was ultimately responsible for providing evidence in 
support of his claims.  VA also asked the veteran to send in 
any evidence he had in support of his claims, consistent with 
the fourth element of Pelegrini II.

The Board acknowledges that the VCAA notice in this case was 
not provided to the veteran prior to the initial RO 
determination in August 2000.  Again, however, the Court has 
clarified that where notice was not mandated at the time of 
the initial RO decision, it was not error to provide remedial 
notice after such initial decision.  See Pelegrini II at 120-
123.  The Court additionally set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
Id.; see also 38 C.F.R. § 20.1102 (2004) (harmless error); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  In this case, after VCAA notice was 
provided, the veteran was given an appropriate opportunity to 
respond, and several SSOCs were issued thereafter 
(constituting proper subsequent VA process).

The Board also emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  Moreover, the 
content of the VCAA notices provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as discussed above.  Thus, the veteran 
had adequate opportunity to identify and/or submit the 
evidence or information that he was informed was needed from 
him to support his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Here, the veteran was fully advised 
consistent with the governing legal authority, and was 
provided the appropriate opportunity to respond to this 
notice.  The Board therefore finds that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error, and that VA has satisfied the VCAA's duty to 
notify.  

The Board further finds that VA also made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file now contains the veteran's service medical 
records, available pertinent treatment records, and several 
statements, hearing testimony, articles, and other treatise 
information provided by the veteran in support of his claims.  
The Board notes that the main reason for the Court's November 
2003 remand was an identified need for VA to attempt to 
secure the veteran's records from the Social Security 
Administration (SSA), and so the Board remanded this appeal 
for the same reason in July 2004.  Information contained in 
the claims file, however, reveals that the RO undertook all 
appropriate efforts to secure such records, but was 
specifically advised by the SSA in October 2004 that it could 
not locate any such records pertaining to the veteran.

The Board also recognizes that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide a claim.  See 38 
C.F.R. § 3.159(c)(4)(i) (2004) (emphasis added).  VA 
examination was not provided in this case.  The Board further 
notes, however, that the VCAA's duty to assist a veteran with 
his claim does not extent to the provision of a VA 
examination with respect to a request to reopen a finally 
decided claim (although such examination may be afforded once 
the claim has been reopened).  See 38 C.F.R. § 3.159(c)(1) 
(2004).

Moreover, at this time, the veteran has not identified any 
additionally available evidence for consideration with 
respect to these claims, and he has indicated that he is not 
aware of any other evidence that needs to be obtained for his 
claims.  In August 2004, the veteran sent a letter to the RO 
advising that, "there is no need for you to keep sending 
letters to me for more information for you already have a 
record of my life's history."  Additionally, through his 
attorney, the veteran submitted a statement in November 2004 
averring that he felt he had stated his case complete(ly), 
which was accompanied by his request to immediately return 
his appeal to the Board for review.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims"); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran with these claims, 
and that the record is now ready for appellate review.

The Issue of Whether the Veteran is Required to Present New 
and Material Evidence in Order to Receive Complete VA Review 
of his Claim for Service Connection for a Psychiatric 
Disorder  

With respect to this matter, in the decision below, the Board 
finds that the veteran does not need to submit or otherwise 
identify adequate new and material evidence in order to 
receive complete VA review of his claim for service 
connection for a psychiatric disorder, a determination that 
is entirely favorable to the veteran.  As such, the Board 
finds that no further action is required to comply with the 
VCAA and the implementing regulations regarding this issue.  
Moreover, the Board has also decided to remand the veteran's 
underlying claim for service connection for a psychiatric 
disorder to the RO.  The Board will therefore defer 
addressing VA's compliance with the VCAA with respect to that 
claim, pending further development as set out in the REMAND 
following this decision.


Whether New and Material Evidence Has Been Received to Reopen 
the Claims for Service Connection for Respiratory and 
Gastrointestinal Disorders

Initially, the Board observes that, during the pendency of 
this appeal, there was a regulatory change regarding VA's 
definition of what constitutes "new and material evidence."  
This change applies prospectively, however, to all requests 
to reopen that are made on or after August 29, 2001.  See 66 
Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 
38 C.F.R. § 3.156(a) (2004)].  Because the record indicates 
that the veteran filed his request to reopen these claims 
before this date (in April 2000), this regulatory change is 
not applicable in the instant case.  Accordingly, the Board 
will analyze this matter under the former criteria applicable 
to the analysis of a request to reopen a claim based upon the 
receipt of "new and material evidence."  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

Under VA law, if new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under the former criteria of 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In any determination as to whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Further, in order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

In the record below, the RO declined to reopen these two 
claims.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The veteran originally filed for entitlement to service 
connection of respiratory and gastrointestinal disorders in 
December 1943, and the RO denied both of the claims in an 
August 1944 rating decision.  The RO declined the veteran's 
request to reopen these two claims in decisions issued in 
December 1975, December 1985, and December 1988.  The veteran 
then appealed the RO's December 1988 decision to the Board, 
which also denied the claims in a March 1990 decision.  These 
decisions are now final.  

The Board observes that the veteran's last request to reopen 
these claims was reviewed by the RO and denied in a January 
1992 rating decision.  The newly received evidence under 
consideration at the time consisted of statements from the 
veteran and his siblings concerning the state of his health 
prior to service.  The RO determined that these statements 
were new, but not material, because they did not indicate 
that the veteran had a current disability that was either 
incurred in or aggravated by active service, and did not 
reopen the claims.  As the veteran did not appeal the RO's 
decision, it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) [38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2004)]. 

Thereafter, in April 2000, the veteran again requested that 
these claims be reopened.  In an August 2000 rating decision, 
as well as in a September 2001 SOC and multiple SSOCs of 
record, the RO declined to reopen the claims, stating in part 
that the veteran had submitted new, but not material 
evidence.  The veteran received appropriate notice of the 
RO's rating decision, and timely appealed it to the Board.

Since the RO's prior final denial in January 1992, and in 
conjunction with his April 2000 request to reopen these 
claims, the veteran has submitted much additional evidence 
for VA's consideration.  This evidence includes: a duplicate 
copy of a September 1945 War Department letter that concerns 
his medical condition at the time of his discharge from 
active service; duplicate copies of service medical records; 
private treatment records dating from March 1992 to September 
2004 that describe current respiratory and gastrointestinal 
diagnoses and treatment; more statements and May 2001 RO 
hearing testimony provided by the veteran; more lay 
statements from friends and relatives of the veteran as to 
the state of his health prior to service; several written 
arguments provided by the veteran's former representative and 
current attorney; a copy of four pages from the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); and 10 separate 
medical articles pertaining to the evolution of traumatic 
stress and post-traumatic stress disorder (PTSD), anxiety, 
depression, and related disorders, as well as their impact on 
human behavior and health.  

As the RO has explained to the veteran, in order to reopen 
these claims, he needs to submit or identify new and material 
evidence that at least suggests that his current respiratory 
and gastrointestinal problems are related to his medical 
problems in service, or that such conditions manifested to a 
compensable degree within a year after his discharge from 
service (in November 1943).  To be considered sufficient, 
this evidence must, in general, be medical in nature, and not 
arise only from lay statements.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board finds that the duplicate War Department letter and 
service medical records may not be considered as new 
evidence, as the exact same evidence was reviewed in prior 
determinations of record.  The remaining above-listed 
evidence, however, is newly received and was never reviewed 
by VA prior to the pending claim, and so the Board finds that 
this additional evidence is new.  The Board cannot find, 
however, that any of this new evidence is material to the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The Board finds that the new lay statements from friends and 
relatives of the veteran concerning his health prior to 
service, as well as his new lay statements and hearing 
testimony, and new argument provided by his representative 
and attorney, is not evidence material to the pending claims.  
This evidence, while certainly credible, is not competent, 
because it is not probative on the question of whether the 
veteran's medical problems during service are related to his 
currently diagnosed problems, nor to whether he had diagnosed 
respiratory and/or gastrointestinal disability manifested to 
a compensable degree within a year after his discharge.   
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's new private treatment records, dated from March 
1992 to September 2004, are also not material.  These records 
are mainly redundant of prior evidence evaluated for this 
claim, in that they continue to show diagnoses and treatment 
of current respiratory and gastrointestinal.  While these 
records are competent medical evidence concerning current 
disability, again, the issue is whether any current 
disability manifested shortly after service or is related to 
the problems in service; these records are not probative on 
that point.

Finally, the Board has carefully considered the 10 new 
medical articles concerning psychiatric disability in 
general, and addressing its origins and effect on human 
behavior and physical health, as well as the newly submitted 
pages from the DSM-IV addressing psychiatric disability.  The 
Board is aware of the contentions of the veteran's attorney: 
that his current respiratory and gastrointestinal disorders 
are related to his service-connected psychiatric disability, 
and that VA should therefore consider these two claims under 
a theory of secondary service connection.  See 38 C.F.R. § 
3.310(a) (2004); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The Board previously referred this contention to the 
RO in its July 2004 remand.  In its October 2004 SSOC, 
however, the RO determined that any claim for secondary 
service connection for respiratory and/or gastrointestinal 
disability as related to a service-connected psychiatric 
disability is moot at this time, in that the veteran is not 
currently in receipt of an award of service connection for a 
psychiatric disability.  The Board agrees, and in effect, 
absent a current grant of service connection for a 
psychiatric disability, to review these claims on the merits 
at this time would only result in a prejudicial denial under 
this theory, an outcome far from beneficial to the veteran.

Moreover, as to the materiality of these new medical articles 
and treatise information regarding the veteran's request to 
reopen his claims for direct service connection, the Board 
finds that none of this new evidence is material.  These 
articles mainly address psychiatric disability, and not 
respiratory or gastrointestinal disability.  Further, to the 
extent that any of these documents address physical 
disability, they do so only in general terms, and not with 
regard to the facts of this case, and certainly not as to 
whether the veteran's currently diagnosed physical 
disabilities may be etiologically related to service, or 
manifested to a compensable degree after discharge.  This new 
evidence is simply not probative as to these particular 
claims, and it is therefore immaterial.         

As noted, at the time of the prior final denials with regard 
to these claims, there was no competent evidence in the 
record of a relationship between current disability and 
service, or to indicate that the problems in service 
manifested to a compensable degree within a year thereafter.  
The newly received evidence of record still does not provide 
such support.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Smith v. West, 
12 Vet. App. 312, 314 (1999); Justus v. Principi, 3 Vet. App. 
510 (1992).  The Board therefore holds that the additional 
evidence received in support of these claims is only 
cumulative and redundant of evidence previously of record, 
and therefore is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  As such, the Board will not reopen the claims for 
full review at this time.  Id.

The Board has considered the benefit of the doubt rule for 
this appeal, but as the preponderance of the evidence is 
against the veteran's request to reopen his claims, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Whether the Veteran is Required to Present New and Material 
Evidence in Order to Receive a Review on the Merits of his 
Claim for Service Connection for a Psychiatric Disorder

As discussed earlier, the appeal previously certified for 
review concerned whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for a psychiatric disorder.  In recent filings of 
record, however, the veteran's attorney has challenged 
whether the veteran should be held to that standard.  She 
avers that a determination rendered by the RO in August 1944 
was not final as to the denial of service connection for a 
psychiatric disorder, and as such, when the veteran actually 
first filed for service connection for such a problem 
thereafter, the RO should have treated his claim as any other 
new claim for service connection, and not as a request to 
reopen a previously denied claim (requiring the consideration 
and application of 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a)).  

In the alternative, the veteran's attorney argues that even 
if the RO's August 1944 rating decision may be considered as 
a final denial of service connection for a particular mental 
disorder found in service, the veteran has since been 
diagnosed with new and separate psychiatric disorders, and 
therefore he is entitled to a new merits review of a claim 
for service connection for those particular conditions, 
pursuant to the decision in Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (a newly diagnosed disorder, even if 
medically related to a previously diagnosed disorder, is not 
the same claim for jurisdictional purposes for the Court when 
it has not been previously considered).

The Board referred these considerations to the RO in its July 
2004 remand.  The RO, in its October 2004 SSOCs, disagreed 
with the attorney's arguments.  The RO continued with its 
determination that there was already a prior final 
determination of record as to the merits of service 
connection for an acquired psychiatric disorder.    The RO 
noted that the veteran's prior claims for service connection 
have always been considered and evaluated as service 
connection for such an acquired psychiatric disorder, and not 
with respect to any particular diagnosis of record, and 
therefore the Ephraim precedent does not serve to remove the 
veteran's pending claim from new and material considerations.


The Board agrees with the veteran's attorney in that there 
does not appear to be a prior final RO determination as to 
the issue of service connection for a psychiatric disorder.  
As mentioned in the Introduction, it has therefore 
recharacterized the issue on appeal in order to address the 
propriety of the application of a new and material standard 
to the veteran's pending claim.

As applicable to this case, the question of finality of a 
prior RO decision on a claim  hinges upon two primary 
factors: whether a claimant received proper notice of the 
determination, and whether he appropriately entered an appeal 
of the matter thereafter.  See generally 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  If he 
received appropriate notice of the denial and did not 
appropriately appeal the RO's decision within the applicable 
time frame, the decision will thereafter be considered final 
as to that claim.

The history of this claim is basically the same as that for 
the veteran's claims for service connection for respiratory 
and gastrointestinal disorders, with one important exception.  
After the veteran was discharged from active service in 
November 1943, he filed claims at the RO for service 
connection for respiratory and gastrointestinal disorders in 
December 1943.  At that time, however, there is no indication 
in the record that he also filed for service connection for a 
psychiatric disorder.  When afforded VA examination for his 
two claims in August 1944, however, the veteran also 
described psychiatric problems, and so the RO decided to 
schedule him for a VA psychiatric examination.  When the RO 
then prepared its August 1944 rating decision concerning the 
veteran's respiratory and gastrointestinal claims, it 
additionally reviewed his entitlement to service connection 
for a psychiatric disorder, and based upon his service 
medical records and the VA psychiatric examination, denied 
service connection for mental deficiency with psychoneurotic 
manifestations.   

At the time of the August 1944 rating decision, VA did not 
provide copies of actual rating decisions to claimants, but 
instead prepared and transmitted a notice letter to them.  
This (mostly) form letter advised claimants of the basic 
holding of the RO in the applicable rating decision (and as 
to whether it granted or denied the claim).  In the veteran's 
case, the record reveals that such a letter was released to 
him on August 30, 1944.  This letter specifically advised him 
that the RO had denied his claims for service connection for 
respiratory and gastrointestinal disorders, and notified him 
of his rights to appeal the decision.  This letter, however, 
did not state that the RO had also denied a claim for service 
connection for mental deficiency with psychoneurotic 
manifestations.   

Accordingly, the record indicates that the veteran did not 
receive notice of this denial (and likewise had no chance to 
timely appeal it), at least until he specifically filed a 
claim for service connection for a psychiatric disorder in 
October 1975.  At that time, the RO advised him that because 
it had previously denied entitlement to service connection 
for a psychiatric disorder, he needed to provide new and 
material evidence in order to reopen his claim.  

The procedural record, as it now stands, includes unappealed 
rating decisions issued in December 1975 and December 1985, 
where the RO advised the veteran that new and material 
evidence had not been received so as to reopen his claim for 
service connection for a psychiatric disorder.  Then, after a 
December 1988 rating decision also declined to reopen the 
claim, the veteran appealed that determination to the Board.  
The Board likewise denied the veteran's appeal in a March 1, 
1990, decision; this Board decision subsumed the prior 
December 1988 rating decision as a matter of law.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1104 (2004); 
Brown v. West, 203 F.3d 1378, 1381-82 (Fed. Cir. 2001).  
Then, the veteran tried to reopen his claim again a few years 
later, and the RO declined to do so in an unappealed January 
1992 rating decision.  All of these decisions are currently 
final.  

It appears that all of the aforementioned decisions, however, 
may have operated to hold the veteran to the standard of new 
and material evidence with respect to his repeated attempts 
to service-connect one or more psychiatric disorders, and 
that the only merits review he received for his claim may be 
the August 1944 rating decision, of which he was not 
notified.    

Akin to current law, the law in effect at the time of the 
August 1944 rating decision also provided that in order to 
"prevent" finality from attaching to such a decision, the 
RO had to mail notice to the veteran of such decision.  See 
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008 (effective from January 
25, 1936, through December 31, 1957).  As discussed above, 
the Board finds that the RO did not provide this notice, and 
so the August 1944 rating decision did not become final as to 
service connection for a psychiatric disorder (identified at 
the time as mental deficiency with psychoneurotic 
manifestations).  (In reaching this conclusion, however, the 
Board emphasizes that it appears that this rating decision 
was in fact final with respect to the veteran's respiratory 
and gastrointestinal claims at the time.)

Therefore, because the RO's August 1944 rating decision is 
not final, the record indicates that the veteran has never 
received a merits review of his claim for service connection 
for a psychiatric disorder.  As such, the Board has remanded 
this claim below for all appropriate action.

Despite the findings above, however, the Board additionally 
recognizes that in light of the final March 1, 1990, Board 
decision, there may still be a question as to whether that 
decision serves as a final VA decision regarding the 
veteran's entitlement to service connection for certain 
diagnosed psychiatric disorders of record by that time, 
especially mental deficiency with psychoneurotic 
manifestations.  (To that end, the Board observes that the 
veteran has not hitherto availed himself of the right to 
request reconsideration of that decision.  See 38 U.S.C.A. § 
7103 (West 2002)).   

At any rate, the Board also accepts the argument presented by 
the veteran's attorney that, disregarding whether there is a 
final Board decision of record with respect to service 
connection for certain psychiatric disorders, the Ephraim 
case still operates so as to afford the veteran a merits 
review of his recent claim, with respect to any currently 
diagnosed mental disorders that were not of record as of the 
time of the Board's March 1, 1990, denial.

The Board therefore holds that because the August 1944 rating 
decision is not a final decision, the veteran is not required 
to present new and material evidence in order to receive a 
review on the merits for his pending claim of entitlement to 
service connection for a psychiatric disorder, and the matter 
will now be returned to the RO for such review.  


ORDER

New and material evidence not having been received, the 
request to reopen the claim for entitlement to service 
connection for a respiratory disorder, to include bronchial 
asthma, is denied.

New and material evidence not having been received, the 
request to reopen the claim for entitlement to service 
connection for a gastrointestinal disorder, to include a 
duodenal ulcer, is denied.

The veteran is not required to present new and material 
evidence in order to receive a review on the merits of his 
claim for entitlement to service connection for a psychiatric 
disorder; to that extent only, the appeal is granted.


REMAND

In light of the above, the Board is remanding the claim for 
service connection for a psychiatric disorder for additional 
development.

An initial review of the record indicates that the veteran 
received treatment for  certain psychiatric problems in 
service, and that since that time, he has been varyingly 
diagnosed with a number of different mental disorders.  The 
record, however, does not reflect that a qualified medical 
professional has had the opportunity to examine the veteran 
with review of his complete medical history (as contained in 
the claims file).  The Board finds that, with consideration 
of VA's obligations under 38 C.F.R. § 3.159(c)(4), the 
veteran should now be afforded such evaluation, and requests 
that the RO schedule the veteran for a VA psychiatric 
examination.

Therefore, in order to give the veteran every consideration 
with respect to this claim, it is the Board's opinion that 
further development is necessary.  Accordingly, this matter 
is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
in order to ascertain the nature and 
etiology of any currently diagnosed 
mental disorder(s).  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  After all necessary testing 
and clinical evaluation is complete, and 
with review of the claims file, the 
examiner should opine, in his/her written 
report, as to whether it is at least as 
likely as not (i.e., a 50 percent 
likelihood or more) that each such 
currently diagnosed mental disorder is 
related to the veteran's documented 
psychiatric problems in service.  The 
examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.
 
2.  After the RO completes the 
development requested above, it should 
review the claim on the basis of all 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal, then it should furnish 
the veteran and his representative with 
an SSOC, and then afford a reasonable 
opportunity for response before returning 
the record to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).




	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


